DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363134 to Bookbinder et al. in view of US 2016/0187608 to Brown.

A core (20); 
A cladding (40), and 
A coating (30), 
Wherein the waveguide is of flexible configuration so that the waveguide can be laid in an adaptable manner (bend radius is discussed in the abstract), 
Wherein a coating (cable jacket, media or both; paragraph 7) comprises a light frequency converting substance (tracer) and the substance converts light wavelengths at a bend point (abstract describes the generation of light at a specific bend point and paragraph 5 details the change of light based on wavelength range and scatter profiles), and 
Wherein the coating is disposed between the core and the cladding.
However, Bookbinder fails to disclose the coating (the tracer cable) itself having the frequency converting properties from UV or IR light to visible light. Bookbinder does disclose such as in paragraph 7, are configured to impart a blue to green shift in visible light and this is present in one or more layers of the cable.
Brown discloses in the abstract and figure, a wave guide comprising: 
A coating (“coating”); 
Wherein the waveguide is of flexible configuration (bend;figure) so that the waveguide can be laid in an adaptable manner; and 
Wherein the coating comprises a light frequency converting substance (phosphor; paragraphs 23-24), so that in the event of UV or IR light being coupled into the waveguide at the bend point, light escapes (paragraphs 24 and 27-30). 
As to claims 7 and 19, a cladding is disclosed (“cladding”; figure).
As to claim 10, the waveguide is a fiber.
Brown discloses in paragraphs 28-31, multiple configurations and embodiments where transmitted light (UV/IR) would interact with a phosphor to have emissions in a non-visible spectrum (paragraph 30) and may be adjusted accordingly. Paragraphs 28-29 describe detection via visual inspection which would infer a visible light.
It would have been obvious to one having ordinary skill in the art to use a transparent cladding, alter the phosphor as disclosed by Brown (Brown discloses the phosphor may be altered and adjusted) in one or more layers of Bookbinder (including his tracer cable), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 4, 7, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view of Brown and further in view of Deng (prior office action).
Bookbinder in view of Brown discloses the invention as claimed except for specific materials used. 
As to claims 4, and 12-13, the specific material is not disclosed.
Claims 7, 14 and 20 relate to the cladding material being transparent.
Deng discloses such claimed materials. 
As to claim 12, the substance is a fluorescent dye (paragraph 11). 

As to claims 7-8, 14 and 19-20, the cladding comprises silicone acrylate (paragraph 132). 
It would have been obvious to one having ordinary skill in the art to use a transparent cladding, alter the phosphor as disclosed by Bookbinder in view of Brown (Brown discloses the phosphor may be altered and adjusted) and use materials taught by Deng since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view Brown and further in view of Deng as applied above in view of Oba (prior office action).
These claims relate to the concentration of the converting substance. Although Brown is silent as to the specific concentrations, Brown does disclose adjustability of the phosphor amounts. 
Oba discloses the claimed concentrations (paragraph 78).
It would have been obvious to one having ordinary skill in the art to use the claimed range, since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have also been obvious to one having ordinary skill in the art to vary the concentration of dye to achieve a predetermined output result. It has also been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view of Brown and further in view of Deng and further in view of US 2013/0272014 to Logunov et al.
Claims 3 and 16 relate to frequencies of light. Bookbinder in view of Brown discloses wavelengths Lambda 1 and Lamda 2. Conversion of light from UV/IR to visible would imply this.
Deng discloses the invention as claimed but fails to explicitly disclose selection of a substance to convert a high frequency light to a low frequency light. 
Logunov discloses such a conversion in paragraph 90. 
It would have been obvious to one having ordinary skill in the art to select a known material to substitute and use in one another to create a more uniform light as taught by Logunov.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder in view of Brown in view of Deng, in view of Oba and further in view of US 5,546,223 to Lewis.
Bookbinder in view of Brown further in view of Oba discloses the invention as claimed except for the use of urea. It is noted that such a material in fiber cladding is well known. Applicant has not disclosed any specific value or concentration range of urea. 
Lewis describes the use of urea to alter a wavelength (column 3, lines 45-59). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0170949 (figure 3B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883